DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/16/22 have been fully considered but they are not persuasive. The examiner reminds applicant that the functions of the controllers merely require a controller that is capable of being programmed to perform the recited functions, as the examiner has previously shown such controllers within the prior art and newly cited reference Makino discloses the movable cutter, all the structural components of the claims have been met as the recited functions are merely an intended use. Should applicant desire that the controllers actually be programmed to have these functions, “controller configured to” or “controller programmed to.”
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: defect detection unit for, controller for, controller for, marking unit for, marking detection unit for, operation display device for in claims 1, 2, 13-15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “cutting part for” in claim 1, “configured by the same means” in claim 17.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The only description of the injection molding machine within the specification describes an extruder with a die [0049], there is no teaching as to how exactly the injection molded item is then continuously delivered. One of ordinary skill in the art would have no direction as to how to implement this feature. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The marking detection unit is never described as a sensor in specification. If applicant believes examiner is in error, please supply arguments as to how this was disclosed within the specification. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) in view of Makowski (US 2980963) and Makino (US 2015/0209934). 
As to claim 1, Suhara teaches a manufacturing apparatus of a cylindrical product (1) [Fig 1] comprises: an injection molding unit (21) which feeds an cylindrical shaped body continuously in a predetermined delivery direction [Para 2 under Action], a defect detection unit (20) (sensors/cameras) [Action] for detecting a defect on a surface of the molded body passing through a predetermined detection position in the delivery direction [Para 2 under Action], a cutting part for cutting the cylindrical product from the molded body [Para 4, 5 under action], a controller (37) for separating the tubular product including a portion of a predetermined length from the molded body by using the cutting part [Para 4 under action], when the portion of a predetermined length in the molded body passes through the detection position without detecting a defect by the defect detection unit, and a controller (37) for separating the tubular product including the defect detected by the defect detection unit from the molded body by using the cutting when a defect is detected by the defect detection unit before the portion of the predetermined length in the molded body passes through the detection position part [Para 4, 5 under Action] as the cutter is used to a cut length based on detection of either presence of an abnormality (H) or an adequate length of good product is produced both cutting units phrased as a circuit or control unit [Action, para 4, 5 under Action]. Whether “a length of the tubular product cut off by the controller is shorter than a good product length which is a length of the tubular product to be cut by the controller” is an intended use of the device, the manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
The defect detection unit is interpreted as a camera per [0050] of instant application.
It is also noted that the claim does not recite a controller and thus the control programs are considered intended use wherein a general controller (computer, or microprocessor) can be configured (programmed) to perform the steps (functions) in this case the controller and the controller would be disclosed by the circuit (general computer/microprocessor). Similar analysis is applicable to other control program functions.
The examiner notes that applicant’s use of the term “injection molding unit” is unconventional and the specification appears to describe an extruder [0049]. Additionally, continuous operation is typically not how injection molding machines function as they provide discrete parts in a stepwise fashion. Thus, the examiner has interpreted the injection molding unit as an extrusion machine. Additionally, the cutting part is interpreted under it’s broadest reasonable interpretation as any implementation capable of cutting the extrudate. 
While Suhara discloses an apparatus that creates a cylindrical object, it is ambiguous if the object is hollow and therefore tubular. 
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara to be capable of producing tubular members, as suggested by Makowski, as extruders had demonstrated success at creating tubular containers rapidly and economically. 
Suhara does not explicitly state that the cutting unit is movable in a direction parallel to the delivery direction.
Makino teaches a method of cutting a tubular product [Fig 8, Abstract] wherein the cutting member moves in a direction parallel to the moving direction of the product in order to match and synchronize the measure speed of the product and the cutter [0055, 0162, 0296, claim 6]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cutter movable in a direction parallel to the delivery direction, as suggested by Makino, in order to synchronize the product and the cutter speeds in order to sever the product. 
As to claim 2, Suhara teaches a marking unit (23) for marking the surface of the molded body with a marking indicating the position of the defect detected by the defect detection unit, when the defect was detected by the defect detection unit [Para 4 and 5 after Action].  
As to claim 3, The limitation that “the tubular product is a raw material of a plurality of products” is a recitation of an intended use of the article worked upon and does not limit apparatus claims, see MPEP 2115 and 2113.  The limitation that “the marking includes information on a number of products that can be manufactured from the tubular product including the defect detected by the defect detection unit” depends on the manner in which the marking unit is operated as well as how the marks are interpreted, The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. As Suhara taught the marking unit and would be capable of performing the operations described in claim 3, Suhara teaches all the structural limitations required thereby.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143), Makino (US 2015/0209934), and Makowski (US 2980963), as applied to claims 1-3 above, and in further view of Innocenzo (US 2010/0162865).
As to claim 4, Suhara teaches the marking is detected [6th para after Action], but does  a marking detection unit for detecting the marking affixed to the molding, on the downstream side of a delivery direction with respect to a position where the marking unit applies the marking, wherein each of the controller and the controller determines whether a defect is detected by the defect detection unit, based on a detection result by the marking detection unit.
Innocenzo (US 20100162865) teaches a method of detecting and eliminating defects wherein a reader detects markings made indicative of defects in order to cut out a length of a continuous product that has a defect as detecting a marking is less expensive and only a small portion of the width of the sheet needs to be examined[0010, 0011, 0027, 0029]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had a marking detection unit for detecting the marking affixed to the molding, on the downstream side of a delivery direction with respect to a position where the marking unit applies the marking, wherein each of the controller and the controller determines whether a defect is detected by the defect detection unit, based on a detection result by the marking detection unit, as suggested by Innocenzo, in order to eliminate/cut out the length of product with the defect at less expense. 
Claims 13, 14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143), Makino (US 2015/0209934), and Makowski (US 2980963), as applied to claims 1-3 above, and in further view of Endo (US 6474972).
As to claim 13, Suhara teaches that the cutting length is “specified” [2nd para after Action] and “predetermined” [3rd para after Action] so it must be set in some capacity, but does not explicitly state a operation display device for accepting the setting.
Endo teaches an extrusion apparatus wherein process values are set and stored via a personal computer for controlling the operation of the machine [col 5 line 25-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had the process values set by a PC ie a operation display device, as suggested by Endo, in order to accurately control the extrusion process.
The operation display device is interpreted as an operation display unit per [0073, 0074] of instant application, the PC display of Endo would be reasonably interpreted as an operation display unit.  
As to claim 14, Suhara in combination with Endo teaches utilizing a personal computer as the operation display device to input process parameters as explained above, but does not explicitly state that a process parameter be the number of products produces from the raw material of the tubular product.
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. Makowski notes the tubular product may be singulated into several end product and can be an arbitrary number of total products based on the desires of the user [col 2 line 52-62, col 2 line 34-37]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had product number be a process parameter, as suggested by Makowski, in order to create multiple tubular containers rapidly and economically. 
As to claim 17, Suhara does not explicitly state the controller and the controller are configured by the same means.
Endo teaches an extrusion apparatus wherein all process values are set and stored via a personal computer for controlling the operation of the machine [col 5 line 25-42]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and had the all the process values set by a PC ie a operation display device such that both the product cutting unit and the controller were configured by the same means, as suggested by Endo, in order to accurately control the extrusion process. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143), Makino (US 2015/0209934), in view of Makowski (US 2980963) and Endo (US 6474972), as applied to claim 13, 14, 17 above, and in further view of Aiken (6658622).
As to claim 15, Suhara in combination with Endo teaches utilizing a personal computer as the operation display device to input process parameters as explained above but does not explicitly state the operation display device sets the accepted setting to zero, when accepting a setting such that the good product length is longer than the distance by which the cutting part can be moved by the cutting drive unit.
Aiken teaches a graphical user interface for a computer [col 3 line 65-col 4 line 36] wherein the input values are reset to default values when the user inputs a value outside of a constrained range in order to avoid errors and self correct without input from the user [col 4 line 54-col 5 line 2, col 2 line 22-36]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara and utilized a operation display device that sets the accepted setting to zero, when accepting a setting that is outside of acceptable constraints such as that the good product length is longer than the distance by which the cutting part can be moved by the cutting drive unit, as suggested by Aiken, in order to avoid error and self correct without requiring input from the user. 
The examiner notes that Aiken demonstrates a processor programmed to return input values when outside of some setting constraint to some default setting was known in the prior art, thus, the processor of Aiken would be capable of operation such that the constraint was product length less than or equal to cutting part range and the default setting of the input value for cutting length be zero.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) in view of Makowski (US 2980963) and Yuasa (US 2018/0093413). 
As to claim 20, Suhara teaches a manufacturing apparatus of a cylindrical product (1) [Fig 1] comprises: an injection molding unit (21) which feeds an cylindrical shaped body continuously in a predetermined delivery direction [Para 2 under Action], a defect detection unit (20) (sensors/cameras) [Action] for detecting a defect on a surface of the molded body passing through a predetermined detection position in the delivery direction [Para 2 under Action], a cutting part for cutting the cylindrical product from the molded body [Para 4, 5 under action], a controller (37) for separating the tubular product including a portion of a predetermined length from the molded body by using the cutting part [Para 4 under action], when the portion of a predetermined length in the molded body passes through the detection position without detecting a defect by the defect detection unit, and a controller (37) for separating the tubular product including the defect detected by the defect detection unit from the molded body by using the cutting when a defect is detected by the defect detection unit before the portion of the predetermined length in the molded body passes through the detection position part [Para 4, 5 under Action] as the cutter is used to a cut length based on detection of either presence of an abnormality (H) or an adequate length of good product is produced both cutting units phrased as a circuit or control unit [Action, para 4, 5 under Action]. Whether “a length of the tubular product cut off by the controller is shorter than a good product length which is a length of the tubular product to be cut by the controller” is an intended use of the device, the manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
The defect detection unit is interpreted as a camera per [0050] of instant application.
It is also noted that the claim does not recite a controller and thus the control programs are considered intended use wherein a general controller (computer, or microprocessor) can be configured (programmed) to perform the steps (functions) in this case the controller and the controller would be disclosed by the circuit (general computer/microprocessor). Similar analysis is applicable to other control program functions.
The examiner notes that applicant’s use of the term “injection molding unit” is unconventional and the specification appears to describe an extruder [0049]. Additionally, continuous operation is typically not how injection molding machines function as they provide discrete parts in a stepwise fashion. Thus, the examiner has interpreted the injection molding unit as an extrusion machine with the die of the extruder constituting a mold. Additionally, the cutting part is interpreted under it’s broadest reasonable interpretation as any implementation capable of cutting the extrudate. 
While Suhara discloses an apparatus that creates a cylindrical object, it is ambiguous if the object is hollow and therefore tubular. 
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara to be capable of producing tubular members, as suggested by Makowski, as extruders had demonstrated success at creating tubular containers rapidly and economically. 
The limitation that “the tubular product is a raw material of a plurality of products” is a recitation of an intended use of the article worked upon and does not limit apparatus claims, see MPEP 2115 and 2113.  The limitation that “the marking includes information on a number of products that can be manufactured from the tubular product including the defect detected by the defect detection unit” depends on the manner in which the marking unit is operated as well as how the marks are interpreted, The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. As Suhara taught the marking unit and would be capable of performing the operations, Suhara teaches all the structural limitations required thereby. 
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Suhara (JP H011121143) in view of Makowski (US 2980963) and Yuasa (US 2018/0093413). Note this is an alternative rejection
As to claim 20, Suhara teaches a manufacturing apparatus of a cylindrical product (1) [Fig 1] comprises: an injection molding unit (21) which feeds an cylindrical shaped body continuously in a predetermined delivery direction [Para 2 under Action], a defect detection unit (20) (sensors/cameras) [Action] for detecting a defect on a surface of the molded body passing through a predetermined detection position in the delivery direction [Para 2 under Action], a cutting part for cutting the cylindrical product from the molded body [Para 4, 5 under action], a controller (37) for separating the tubular product including a portion of a predetermined length from the molded body by using the cutting part [Para 4 under action], when the portion of a predetermined length in the molded body passes through the detection position without detecting a defect by the defect detection unit, and a controller (37) for separating the tubular product including the defect detected by the defect detection unit from the molded body by using the cutting when a defect is detected by the defect detection unit before the portion of the predetermined length in the molded body passes through the detection position part [Para 4, 5 under Action] as the cutter is used to a cut length based on detection of either presence of an abnormality (H) or an adequate length of good product is produced both cutting units phrased as a circuit or control unit [Action, para 4, 5 under Action]. Whether “a length of the tubular product cut off by the controller is shorter than a good product length which is a length of the tubular product to be cut by the controller” is an intended use of the device, the manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. 
The defect detection unit is interpreted as a camera per [0050] of instant application.
It is also noted that the claim does not recite a controller and thus the control programs are considered intended use wherein a general controller (computer, or microprocessor) can be configured (programmed) to perform the steps (functions) in this case the controller and the controller would be disclosed by the circuit (general computer/microprocessor). Similar analysis is applicable to other control program functions.
The examiner notes that applicant’s use of the term “injection molding unit” is unconventional and the specification appears to describe an extruder [0049]. Additionally, continuous operation is typically not how injection molding machines function as they provide discrete parts in a stepwise fashion. Thus, the examiner has interpreted the injection molding unit as an extrusion machine. Additionally, the cutting part is interpreted under it’s broadest reasonable interpretation as any implementation capable of cutting the extrudate. 
Suhura does not state that the objects are produced in molds and continuously feed in a delivery direction.
Yuasa teaches a method of injection molding [Abstract] wherein the products are continuously fed through a conveyance line after being molded in a mold [0057, 0060, 0065, 0068, 0073] to produce a cylindrical object [Fig 1]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhura and had the body be produced in a mold, as suggested by Yuasa, in order to produce a 3D object and this method had proven successful at producing the cylindrical objects.  
While Suhara discloses an apparatus that creates a cylindrical object, it is ambiguous if the object is hollow and therefore tubular. 
Makowski teaches an extrusion apparatus wherein the extruder creates tubular plastic containers in a rapid and economic fashion [Col 2 line 50-60, col 1 line 45-50, col 1 line 64-72]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the apparatus of Suhara to be capable of producing tubular members, as suggested by Makowski, as extruders had demonstrated success at creating tubular containers rapidly and economically. 
The limitation that “the tubular product is a raw material of a plurality of products” is a recitation of an intended use of the article worked upon and does not limit apparatus claims, see MPEP 2115 and 2113.  The limitation that “the marking includes information on a number of products that can be manufactured from the tubular product including the defect detected by the defect detection unit” depends on the manner in which the marking unit is operated as well as how the marks are interpreted, The manner of operating a device does not differentiate an apparatus claim from the prior art, see MPEP 2114 II. As Suhara taught the marking unit and would be capable of performing the operations, Suhara teaches all the structural limitations required thereby.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARMAND MELENDEZ/Examiner, Art Unit 1742